DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 1 April 2022 is acknowledged.  The traversal is on the ground(s) that claim 9 of Group II recites the special technical features of claim 1.  This is not found persuasive because there is currently no identifiable special technical feature within claim 1 because a lack of unity of invention has been found a posteriori, as detailed in the previous Office action, and further in view of the rejection of record, as detailed below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2011/0189426 (hereinafter “Durbin”).Regarding claim 1 	Durbin teaches a laminated vehicle glazing comprising a first ply of a glazing material (outer glass plate) 41 and a second ply of a glazing material (inner glass plate) 42 having a substantially co-extensive ply of an interlayer material laminated there between (interlayer arranged between the outer glass plate and the inner glass plate, and where the inner glass plate is arranged opposite to the outer glass plate), at least a portion of the ply of the interlayer material having a wedge cross-section (abstract).  Durbin teaches the glazing material is glass (abstract and paragraph [0007]).  Durbin teaches the laminated glazing is used in a windscreen application, where the windscreen is used in a HUD (heads-up display), where a HUD works by reflecting an image off the glazing into the driver's field of view.  The image is generated below the glazing, by a unit positioned on or in the dashboard, and projected upwards towards the glazing (paragraphs [0002] and [0005]), which corresponds to a windshield that has a display region onto which information is projected using light emitted from a head-up display device. 	Durbin teaches the interlayer material with a wedged region in which the standard deviation of the wedge angle is minimized, a glazing having superior optical quality in this wedged region can be obtained (paragraph [0011]).  Durbin does not explicitly teach a difference between a largest value and a smallest value of the wedge angle is no greater than 0.32 mrad.  It would have been obvious to one having ordinary skill in the art at the time of the invention to minimize a variation of the wedge angle of the wedged region of the interlayer using nothing more than routine experimentation to achieve the desired superior optical quality in the wedged region .  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A). 	The limitations requiring “lattice points are defined at a pitch of no greater than 20 mm in the display region, and … the wedge angles at the lattice points are measured using an interferometer with 240 x 240 pixels or more” have been considered.  However, this portion of the claim merely recites the method of measuring different wedge angles within the interlayer, and while this particular technique is not explicitly taught by Durbin, such a method of measurement fails to impart any additional structure to the claimed wedge angle of the interlayer.  Therefore, the structure of the laminated glazing, as taught by Durbin, renders obvious the structure of the claimed windshield. Regarding claim 2 	In addition, Durbin teaches a HUD works by reflecting an image off the glazing into the driver's field of view. The image is generated below the glazing, by a unit positioned on or in the dashboard, and projected upwards towards the glazing (paragraph [0005]).  Durbin does not explicitly teach the display region has a size of 150 mm or more in an up-down direction and 150 mm or more in a horizontal direction.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate position of the display region of the HUD within the interlayer ply using nothing more than routine experimentation to achieve the desired location of the reflected image coming from the dashboard and being projected into the driver’s field of view.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 3 	In addition, Durbin illustrates the interlayer has a wedge-shaped cross section and a thickness of the interlayer increases upward (Figure 7).Regarding claim 7 	In addition, the limitations requiring “the windshield is installed in a vehicle at an installation angle of 60° or less relative to a horizontal direction” have been considered.  However, these limitations are directed to a recitation of the intended use of the claimed windshield and fails to provide any further structure to the claimed windshield.  Therefore, the structure of the windshield, as recited in claim 7, is considered to be met by the limitations present in claim 1, as detailed above.Regarding claim 8 	In addition, Durbin illustrates the glazing material (inner glass plate) 42 has a plurality of regions that differ from each other in a radius of curvature in a horizontal direction (Figure 4).  Durbin also teaches the laminated glazing 40 comprises first 41 and second 42 panes of a glazing material, such as annealed silicate float glass, having a complex curvature (one having a curvature in both x- and y-directions (including a horizontal direction)). These panes are bonded together by a ply 43 of fully wedged interlayer material. In the enlarged region, the wedge angle is shown to vary owing to the processing required to laminate the two complex curved panes together. This variation could lead to difficulties in seeing the images projected as part of the HUD. (The overall effect is exaggerated for the purposes of illustration.) (paragraph [0007] and Figure 4). 	Durbin does not explicitly teach the display region is formed in a region other than a region that has the largest radius of curvature out of the plurality of regions.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to minimize the variation of the wedge angle in the location of the display region of the HUD to prevent difficulties in seeing the images projected as part of the HUD.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Durbin as applied to claim 1 above, and further in view of United States Patent Number 4,093,438 (hereinafter “Currie”).Regarding claim 4 	The limitations for claim 1 have been set for above.  In addition, Durbin does not explicitly teach the outer glass plate and the inner glass plate are arranged such that a flow direction of glass in a float method extends in an up-down direction. 	Currie teaches a method of making laminated windshield by a “float” process in such a manner that brackets have drawlines of the glass being aligned vertically (up-down direction) (abstract).  Currie also teaches this orientation of the glass reduces the drawline distortion observable when the windshield is in place in the vehicle (Id).  Therefore, it would have been obvious to modify the method of making the laminated vehicle glazing of Durbin with the float process of Currie to reduce the optical distortion observable when the windshield is in place in the vehicle.Regarding claim 6 	In addition, Currie teaches the drawlines of the glass are aligned in the vertical direction, and the drawlines are substantially parallel to the direction of movement (flow direction) of the ribbon over the metal bath (abstract, column 2, lines 44-58, and column 4, lines 15-23), which corresponds to an angle between the flow direction of glass and the vertical direction (up-down direction) is 10° or less.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Durbin and Currie as applied to claim 4 above, and further in view of United States Patent Application Publication No. US 2015/0140301 (hereinafter “Fisher”).Regarding claim 5 	The limitations for claim 4 have been set for above.  In addition, the combination of Durbin and Fisher does not explicitly teach the outer glass and the inner glass have irregularities of 0.1 µm/8 mm or more in a direction perpendicular to the flow direction of glass. 	Fisher teaches a glass laminate where exemplary glass sheets are formed by a float process (abstract and paragraph [0040]).  Fisher teaches in the float glass method, the glass is characterized by smooth surfaces and uniform thickness, where the smooth surface for the glass sheet is noted as not requiring costly grinding and polishing, resulting in a finished product of an optically clear glass laminate (paragraphs [0042] – [0044]).  Fisher does not explicitly teach the surfaces of the glass sheets (outer glass and the inner glass) have irregularities of 0.1 µm/8 mm or more in a direction perpendicular to the flow direction of glass.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to improve the smoothness (by reducing irregularities) of the glass sheets of Durbin and Fisher using nothing more than routine experimentation to achieve the desired optical clarity without the need for costly grinding and polishing, as taught by Fisher.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783